Citation Nr: 1825492	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-40 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

Entitlement to service connection for a cervical spine disorder.

Entitlement to service connection for a lumbar spine disorder, to include as secondary to a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Mac Schneider, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1977 to December 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in November 2015.  

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record in a February 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran's cervical spine disorder was incurred in military service.

2.  The Veteran's lumbar spine disorder was proximately due to, the result of, or aggravated by his cervical spine disorder.


CONCLUSION OF LAW

The criteria for establishing service connection for the Veteran's lumbar spine disorder has been met.  38 U.S.C. §§ 1110, 1111, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.303 (2017).

The criteria for establishing service connection for the Veteran's cervical spine disorder has been met.  38 U.S.C. §§ 1110, 1111, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted on a secondary basis for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012).  The statute provides that the presumption of soundness applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C. § 1111.  Once the presumption of soundness attaches, the burden then falls on the Government to rebut the presumption.  This can only be done by showing by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  

The Veteran has claimed that his current lumbar spine and cervical spine conditions are related to his active duty service.  No spine disability or back abnormality was noted upon the Veteran's entry into service; a December 1977 Report of Medical Examination revealed a normal clinical evaluation of the spine.  Thus, the presumption of soundness attaches with respect to the Veteran's spine.  

Additionally, while the Veteran's service treatment records document the Veteran's complaint of neck pain while in service, the Veteran was not given a diagnosis of a cervical or lumbar spine condition at that time, and a review of the claims file does not document any diagnosis or other records indicating a cervical or lumbar spine disorder until many years after military service.  Consequently, service connection on a presumptive basis must be denied in this case.  See 38 C.F.R. §§ 3.307, 3.309. 

With respect to the Veteran's claimed cervical spine condition, the available medical records document that the Veteran has been diagnosed with a lumbar spine condition.  In a November 2013 medical report, the Veteran was diagnosed with cervical degenerative joint disease and degenerative disc disease, as well as lumbar osteoarthritis including degenerative disc disease and degenerative joint disease.  Thus, the Veteran has a current diagnosis of a cervical spine condition and the first element of service connection has been met.  

Regarding the second element of service connection, the Veteran has stated in his November 2015 Board hearing that in January 1978, he fell during a 12 mile forest drill march during basic training, landing on his tailbone with a full pack, causing his neck to snap back and leading to his drill sergeants taking him in to get treatment.  The Veteran further stated that he continued to experience neck pain throughout service and after service, but did not seek further treatment because he did not want to be labeled a wimp.  The Veteran's service treatment records document that in January 1978 the Veteran complained of back pain at the base of the neck.  The Veteran was referred for a January 1978 consultation at the orthopedic clinic, which noted that an X-ray was within normal limits, and further noted that the Veteran had a full range of motion, providing an impression of myalgia.  Because the Veteran's competent and consistent statements with respect to injuring his spine in service are supported by contemporaneous medical evidence, the Board concludes that the second element of service connection has been met.  Consequently, this case turns on the nexus element.  

In March 2013, the Veteran underwent a VA cervical spine examination, in which the VA examiner ultimately opined that in light of the ongoing neck problems noted in his service treatment records, it was at least as likely as not that his current neck problems were due to the injuries he sustained in service.  However the March 2013 VA examiner then provided an addendum opinion, in which he indicated that his positive etiology opinion was in error, stating that the Veteran injured his neck prior to service in December 19767 and June 1977, and that in the absence of documentation of an ongoing neck problem after the January 1978 examination, it was less likely than not that his current neck problems were caused by an injury in service.  The March 2013 VA examiner further opined that it was less likely as not that the in-service injury in January 1978 permanently aggravated a pre-existing medical condition.  

However, as noted above, the Veteran is presumed sound on entry into service with respect to his spine.  To meet the clear and unmistakable standard to rebut the presumption of soundness, the evidence must go well beyond the speculation of medical professionals.  None of the evidence of record meets this high evidentiary standard; while the Veteran's January 1978 service treatment records appear to indicate that the Veteran was injured in December 1976 and June 1977, the nature of those injuries is not clear, and the evidence of record does not otherwise contain any documentation of injuries to the spine occurring prior to service.  As such, the presumption of soundness has not been rebutted.  Because the March 2013 VA examiner appears to have based his medical opinions at least in part on the assumption that there was a pre-existing cervical spine disability, the opinions are based on an incorrect factual premise and will be assigned little to no probative weight.  

The Veteran also submitted two private opinions with respect to the etiology of his cervical spine condition.  In a March 2013 opinion, Dr. S.E.O. stated that after reviewing the radiology report of x-rays of the lumbar spine and a cervical spine MRI, he found that it was more than likely that the damage to both regions were related and more than likely a result of the compressive forces that resulted from the type of injury that occurred while the Veteran was in service.  

In a November 2013 medical report, Dr. K.K.G. opined that the Veteran's cervical spine impairments were at least as likely as not caused by or the result of his service.  The examiner indicated that he reviewed the Veteran's claims file and analyzed relevant medical evidence in formulating his opinion and noted the Veteran's reports of his medical history and the January 1978 injury in service.

Ultimately, taking into account the positive private medical opinions referenced above, the Board concludes that a preponderance of the evidence supports the Veteran's claim for service connection for his cervical spine disorder.  Therefore, entitlement to service connection for a cervical spine disorder is warranted.

With respect to the Veteran's lumbar spine disorder, the Veteran has claimed that his current lumbar spine disorder was caused by his cervical spine disorder.  As noted above, the Veteran was diagnosed with lumbar osteoarthritis including degenerative disc disease and degenerative joint disease in a November 2013 medical report.  Thus, the Veteran has a current diagnosis of a lumbar spine condition and the first element of service connection has been met.  Because the Board has determined that service connection for the Veteran's cervical spine disorder is warranted, this case now turns on the nexus element.

The Veteran underwent a March 2013 VA examination of the thoracolumbar spine, in which the examiner opined, in relevant part, that the Veteran's low back problem is less likely as not related to the neck injury in service.  In support of that opinion, the examiner stated that he could not see how the neck problem bio-mechanically could have caused the low back problem, and additionally stated that there was nothing on the lumbar x-ray to support a contention that the low back problem could have been caused by the neck problem.  However, the examiner did not elaborate as to why the Veteran's cervical spine disorder could not have bio-mechanically caused the Veteran's lumbar spine disorder, nor did he explain how the Veteran's lumbar x-ray failed to support the Veteran's contention that his lumbar spine disorder was caused by his cervical spine disorder.  

As noted above, Dr. S.E.O. provided a March 2013 opinion indicating that it was more than likely that the damage to both the Veteran's cervical and lumbar spine regions were related and more than likely a result of the compressive forces that resulted from the type of injury that occurred while the Veteran was in service.  

Additionally, in the November 2013 medical report, Dr. K.K.G. stated that it was his opinion that the degenerative changes in the Veteran's cervical spine, documented in the Veteran's March 2013 VA examination and cervical x-rays, altered the Veteran's bio-mechanics and caused him to use his torso, including his lower back, to compensate for the reduced range of motion in his neck.  Dr. K.K.G. went on to state that these changes in his bio-mechanics placed additional stresses on his lower back and aggravated and accelerated degenerative changes in his lumbar spine.  Ultimately, Dr. K.K.G. opined that the Veteran's lumbar spine impairments are at least as likely as not the result of or linked to his cervical spine impairments.  The Board finds that the November 2013 medical report is competent and probative.  The physician thoroughly reviewed the evidence of record, referenced the Veteran's prior examinations and radiological evidence, and provided adequate rationale in support of his positive etiology opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to this opinion.

In conclusion, the lay and medical evidence as to whether the Veteran's lumbar spine disorder is related to his service-connected cervical spine disorder is at least in equipoise.  Thus, entitlement to service connection for a lumbar spine disorder is warranted.  


ORDER

Service connection for a cervical spine disorder is granted. 

Service connection for a lumbar spine disorder is granted. 




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


